Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  153209 (23)                                                                                             David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 153209
                                                                    COA: 330148
                                                                    Calhoun CC: 2015-000455-FH
  KEITH EDWARD WORTHINGTON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  24, 2018 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2019
         t0128
                                                                               Clerk